Citation Nr: 1529789	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-27 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, to include asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to September 1960.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2010.  The RO issued a Statement of the Case (SOC) in September 2011.  In October 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.  The RO in Philadelphia, Pennsylvania, currently has jurisdiction over these claims.

In April 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Bilateral Hearing Loss

Initially, at his April 2015 Board hearing, the Veteran reported recent VA treatment for his bilateral hearing loss.  To date, these records are not in the claims file as the most recent outpatient treatment records from the VA Medical Center (VAMC) in Wilmington, Delaware, are dated from June 2013.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the Veteran was afforded a VA audiological examination in September 2011 to address the nature and etiology of his bilateral hearing loss.  Following a physical examination of the Veteran, the September 2011 VA examiner diagnosed the Veteran with bilateral hearing loss in accordance with VA regulations.  See 38 C.F.R. § 3.385 (2014).  The examiner then reviewed the claims file and found that he could not determine whether the Veteran's current bilateral hearing loss was etiologically related to his active military service without resort to mere speculation.  The examiner reasoned that the Veteran's ears tested normal at his military exit examination and there was no military entrance audiological examination.  Thus, the examiner stated that there was no entrance examination to compare the Veteran's thresholds to.  The Board, however, is cognizant that in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  Thus, the Board finds that an addendum medical opinion is necessary to assist the Board in determining whether notwithstanding normal hearing at separation, whether the Veteran's bilateral hearing loss is otherwise etiologically related to in-service noise exposure.  Id. 

Respiratory Disorder

Initially, at his April 2015 Board hearing, the Veteran reported being diagnosed with asbestosis by his private physician (Dr. K. located in Delaware) the day before the hearing (i.e., April 2015).  To date, these records are not in the claims file, and attempts by the AOJ to obtain these records have not been made.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Additionally, the M21-1MR requires that VA undertake certain development in claims based on asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  In this case, the record shows that the AOJ has not complied with M21-1MR procedures.  The Veteran has not been sent the appropriate questionnaire regarding a claim of asbestos exposure, and the AOJ has not performed thorough development regarding this issue.  These actions must be taken before deciding the respiratory disorder claim on its merits.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1).  

If the AOJ determines that the Veteran was exposed to asbestos during his active military service, then the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current respiratory disorder, to include asbestosis and chronic pulmonary disease (COPD).  See McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, the Veteran has a current diagnosis of COPD from an April 2012 VA outpatient treatment visit.  The Veteran was also diagnosed with a respiratory abnormality, unspecified, with asbestosis listed as a history of present illness (HPI) by his private physician in February 2012.  Further, the Veteran's private physicians, Dr. C.H. and Dr. L.B., found that the Veteran's current respiratory disorder was secondary to asbestos exposure.  Neither physician reviewed the Veteran's claims file or addressed the Veteran's military service.  However, this evidence provides a suggestion of a link between the Veteran's current respiratory disorder and possible asbestos exposure during his active military service.  Thus, a VA examination is necessary to determine the nature and etiology of all of these diagnoses related to breathing problems in the Veteran, if it is determined that the Veteran was exposed to asbestos during his active military service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the Wilmington, Delaware, VAMC since June 2013 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Contact the Veteran and obtain the appropriate authorization for his private treatment records from Dr. K. located in Delaware for the treatment of the Veteran's asbestosis.  See Board hearing transcript dated in April 2015.  If the appropriate authorization is obtained, attempts to obtain these pertinent private treatment records must be made.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Send the Veteran the appropriate asbestos questionnaire for him to complete and return.  

4.  The AOJ should determine whether or not the Veteran's military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the Veteran's current COPD, respiratory abnormality, and/or asbestosis.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

The AOJ should make a specific written determination as to whether the Veteran was exposed to asbestos before, during, or after his military service.  

5.  The AOJ should ask the original September 2011 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA audiological examination to determine the etiology of his current bilateral hearing loss.  (If the examiner is unavailable, then another appropriate examiner should be asked to render the opinion.)  The VA examiner should thoroughly review the Veteran's VA file, particularly the STRs and lay statements.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current bilateral hearing loss is casually related to his active military service, to include his presumed in-service noise exposure from his Field Artillery specialty.  In so opining, the examiner is asked to explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's file, or in the alternative, the file itself, must be made available to the examiner.  

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  If and only if the Veteran is found to have been exposed to asbestos during his active military service, then the AOJ should schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the Veteran's current respiratory disorder, to include COPD, respiratory abnormality, and asbestosis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the STRs and the Veteran's lay statements.

The VA examiner should provide a medical opinion addressing whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran has a current respiratory disorder diagnosis, to include COPD, respiratory abnormality, and/or asbestosis, that is casually related to his active military service, to include his presumed in-service asbestos exposure. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's file, or in the alternative, the file itself, must be made available to the examiner.  

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




